DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 112 rejections set forth in the Non-Final Office Action mailed on 12/22/2021.
	The claim amendments filed on 03/21/2022 have been entered.  Claims 1-2, 4-12, 14-16, and 18-19 remain pending in the application, claims 5-7 are withdrawn from further consideration.
	
	Response to Arguments
	Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 	A new ground(s) of rejection is made infra in view of Mehta (US 2017/0319359 A1) in view of Arbefeuille et al (US 2018/0206972 A1) addressing all of the claim limitations as necessitated by amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2017/0319359 A1) in view of Arbefeuille et al (US 2018/0206972 A1).


	Regarding claim 1, Mehta discloses a multi-lumen stent graft, comprising 
a tubular main body stent graft (Figure 1, item 100 (annotated below) 
and a tubular connection stent graft (Figure 5C, item 540), 
wherein the main body stent graft comprises a tubular main body stent (Figure 1, item 110; paragraph 0038); 
the main body stent comprises a tubular main body covering (Figure 1, item 130) and a main body support frame fixed on a wall of the main body covering (Figure 1, item 120); 
and a main lumen (Figure 1, item 150; paragraph 0040, lines 10-11) and at least one sub lumen (Figure 1, item 140, paragraph 040, lines 1-10) are separated axially by a separation covering within the main body stent (paragraph 0040, lines 2-5, the fabric surrounding the sub lumen 140 and main lumen 150 axially separate the structures within the main body 110);
 in a released state, a proximal end of the connection stent graft and the main lumen at a distal end of the tubular main body stent graft are fitted and connected together (paragraph 0056, lines 1-10);
wherein a transverse covering is provided at least between the distal end of the main body covering and the separation covering (Figure 3, item 160; paragraph 0043),
and the main body covering and the separation covering are connected together by the transverse covering (polymer 160 connects the main body covering and the separation covering together to prevent blood flow as is described in paragraph 0046, lines 15-27).
	Mehta discloses the invention substantially as claimed.
	However, Mehta does not disclose wherein the transverse covering is an inclined surface structure not perpendicular to a central axis of the main body stent; or the transverse covering comprises at least one planar structure and at least one inclined surface structure, and the planar structure and the inclined surface structure are integral or are connected together.
	Arbefeuille teaches wherein the transverse covering is an inclined surface structure not perpendicular to a central axis of the main body stent (Figure 1A, paragraph 0009, lines 12-20; Figure 4A, paragraph 0050, lines 16-20); or the transverse covering comprises at least one planar structure and at least one inclined surface structure, and the planar structure and the inclined surface structure are integral or are connected together.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Mehta by providing wherein the transverse covering is an inclined surface structure not perpendicular to a central axis of the main body stent; or the transverse covering comprises at least one planar structure and at least one inclined surface structure, and the planar structure and the inclined surface structure are integral or are connected together as taught by Arbefeuille because the imposition of substantial axial bends due to an offset between vessel branches which receive the stent-grafts and lumen openings on the multi-lumen stent graft tends to cause folding, kinking, or wrinkling which occludes the lumens of the stent-grafts and degrades their therapeutic value.  The inclined surface structure provides additional clearance for the stent-grafts to bend gradually without interference with the transverse covering alleviating some of the stress on the stent-graft due to bending and decreasing occlusion of the lumen of the stent-grafts.
	Regarding claim 2, as set forth supra, the combination discloses wherein a distal end of the main lumen is provided with a main lumen opening (see Mehta, Figure 4G, item 410), and an outer diameter of the proximal end of the connection stent graft is larger than the main lumen opening of the main body stent graft in the released state (see Mehta, Figure 4H, item 458, paragraph 0056 which is discussing the main lumen opening and connection stent graft states “The stent graft 540 can be self-expanding such that it completely seals the inner circumference of the larger tubular structure 530”, to completely seal the inner circumference of the main lumen 530 by self-expanding the connection stent graft 540, the connection stent graft 540 would be larger than the main opening of the main body stent graft 530), the proximal end of the connection stent graft is fitted and connected with the main lumen by the main lumen opening (see Mehta, paragraph 0053).  
	Regarding claim 8, as set forth supra, the combination discloses wherein the connection stent graft comprises a connection covering and a connection support frame fixed on the connection covering (see Mehta, paragraph 0005 discloses that stent grafts are composed of polyethylene terephthalate or PTFE (i.e. connection covering) and supported with stents (i.e. connection support frame), Figure 4H, item 458 (i.e. connection stent graft) is a vascular stent graft).  
	Regarding claim 9, as set forth supra, the combination discloses wherein the connection support frame is selected from the group consisting of high-low wave stents and equal-height wave stents (see Mehta, paragraph 0005 discloses that the vascular stent grafts, such as connection stent graft 458, are supported with stents, paragraph 0011 discloses the stents can be configured as a zigzag, and Figure 1 depicts the zigzag configuration, which equates to equal-height wave stents), and the high-low wave stent is a partially-sutured stent   
	Regarding claim 14, as set forth supra, the combination discloses wherein, in an axial direction, the end faces of the main lumen opening, the sub lumen opening, and the main body covering are even at least at the distal end of the main body covering (see Mehta, Figures 2B and 3, end faces of main lumen opening 150 and sub lumen opening 140 are even at the distal end of the main body covering); or the end face of at least one of the main lumen opening and the sub lumen opening is higher or lower than the end face of the main body covering.  
	Regarding claim 17, as set forth supra, the combination discloses wherein the transverse covering is a planar structure perpendicular to a central axis of the main body stent (see Mehta, transverse covering 160 is depicted in Figure 3 as a planar structure perpendicular to a central axis of the main body); or the transverse covering is an inclined surface structure not perpendicular to the central axis of the main body stent;  4Docket No. C5858-298or the transverse covering comprises at least one planar structure and at least one inclined surface structure, and the planar structure and the inclined surface structure are integral or are connected together.
	Regarding claim 18, as set forth supra, the combination discloses wherein the main lumen opening and the sub lumen opening are respectively provided with radiopaque markers for displaying positions of each opening of the shunt during surgery (see Mehta, paragraph 0022, first tubular structure (i.e. main lumen) and second tubular structure (i.e. sub lumen) are provided with radiopaque markers; paragraph 0012 references the first and second tubular structure).  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2017/0319359 A1) in view of Arbefeuille et al (US 2018/0206972 A1) as applied to claim 1, and further in view of Youssef et al (US 2020/0214857 A1).

	Regarding claim 4, as set forth supra, the combination discloses wherein the connection stent graft is an isodiametric stent (see Mehta, Figure 5C, item 540 depicts an isodiametric stent).
	However, the combination does not disclose wherein a side wall of the isodiametric stent is provided with a window in which a small branch is embedded; when the main body stent graft and the connection stent graft are fitted, the position of the window in which the small branch is embedded is on the same side as the sub lumen of the main body stent graft.
	Youssef teaches wherein a side wall of the isodiametric stent (Figure 4, item 16b) is provided with a window (Figure 4, item 19) in which a small branch (Figure 4, item 30) is embedded (small branch 30 is disposed through window 18 of isodiametric stent 16b); when the main body stent graft (Figure 4, item 12 (annotated below)) and the connection stent graft (Figure 4, item 16b (annotated below) are fitted (Figure 4 depicts main body stent graft 12 and connection stent graft 16 fitted), the position of the window in which the small branch is embedded (small branch 30 is embedded in window 19) is on the same side as the sub lumen of the main body stent graft (as can be seen in Figure 4 below window 29 is on the same side as the sub lumen 20 of the main body stent graft 12).

    PNG
    media_image1.png
    871
    781
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein a side wall of the isodiametric stent is provided with a window in which a small branch is embedded; when the main body stent graft and the connection stent graft are fitted, the window in with the small branch is embedded is disposed close to the sub lumen of the main body stent graft as taught by Youssef because this allows for of the side vessel prosthesis, which is pushed through the window, the side vessels can continue to be supplied with blood.  This configuration affords the advantage that, in addition to the aortic arch and descending aorta, the vascular prosthesis system can also support the subclavian artery. (see Youssef, paragraph 0093).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2017/0319359 A1) in view of Arbefeuille et al (US 2018/0206972 A1) as applied to claim 8, and further in view of Wang et al (US 2017/0156846 A1).

	Regarding  claim 10, as set forth supra, the combination discloses the connection covering (Figure 4H, item 458, outer covering is disposed on stent grafts).
	However, the combination does not disclose wherein a support rod is fixed axially along an outer wall of the covering. 
	Wang teaches wherein a support rod (see Wang, Figure 9, item 230; paragraph 0057, lines 1-8) is fixed axially along an outer wall of the covering (Figure 9, the support rod, 230 is fixed axially along on outer wall of the covered stent 220, stent 220 includes a covering with an outer wall (paragraph 0041, lines 9-19)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing disclose wherein a support rod is fixed axially along an outer wall of the covering as taught by Wang because the overall axial supporting performance of the covered stent segment may be enhanced by setting the support rod at the greater curvature side, thereby avoiding the covered stent segment from being axially shortened.  Therefore, not only during the release process of the stent, but also during the post-operative process, the resilience force effect to the vessel wall applied by the distal end of the stent and induced by the support rod may be avoided, thereby preventing the distal end of the stent from providing pressure on the vessel wall, and lessening the damage to the aorta by the distal end of the covered stent (see Wang, paragraph 0059).	
	Regarding claim 11, as set forth supra, the combination discloses wherein the support rod is disposed on the connection covering on a side facing the sub lumen (see Mehta, paragraph 0058 of Wang states “the main body connecting assembly 230 is located in the greater curvature side region of the stent 200”, therefore, if the stent of Wang in Figures 9 and 10 is used with the multi-lumen stent in Figure 4I of Mehta, the support rod would be located on the greater curvature side region of the stent, which would result in the support rod being disposed on the connection covering on a side facing the sub lumen).  
	Regarding claim 12, as set forth supra, the combination discloses wherein at least one fixing point is disposed between the support rod and the connection covering for fixing both together (see Wang, paragraph 0038, the wave rings are fixed to the connection covering, and the support rod 230 is connected to the wave rings as can be seen in Figure 9 and discussed in paragraph 0057, lines 1-8) .  

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2017/0319359 A1) in view of Arbefeuille et al (US 2018/0206972 A1) as applied to claim 1, and further in view of Parodi et al (US 2016/0081787 A1).

	Regarding claim 15, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein at least one of the main lumen and the sub lumen comprises a cylindrical extension covering extending from the transverse covering to the distal end of the main body covering; an end face of the extension covering end face forms a main lumen opening, and the main lumen opening is higher, lower, or flush with the end face of the main body covering; or the end face of the extension covering forms a sub lumen opening, and the sub lumen opening is higher than, lower than, or flush with the end face of the main body covering.  
	Parodi teaches wherein at least one of the main lumen (paragraph 0074, lines 7-9) and the sub lumen comprises a cylindrical extension covering (Figure 19, item 506) extending from the transverse covering (Figure 19, item 536)  to the distal end of the main body covering (Figure 19, item 512 “distal opening”); an end face of the extension covering end face forms a main lumen opening (Figure 19, item 512 “distal opening”), and the main lumen opening is higher, lower, or flush with the end face of the main body covering (the main lumen opening 512 is higher than the end face of the main body covering 536); or the end face of the extension covering forms a sub lumen opening, and the sub lumen opening is higher than, lower than, or flush with the end face of the main body covering.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein at least one of the main lumen and the sub lumen comprises a cylindrical extension covering extending from the transverse covering to the distal end; an end face of the extension covering end face forms a main lumen opening, and the main lumen opening is higher, lower, or flush with the end face of the main body covering; or the end face of the extension covering forms a sub lumen opening, and the sub lumen opening is higher than, lower than, or flush with the end face of the main body covering as taught by Parodi because the vascular repair device of Parodi provides the surgeon with a graduated margin of error during in situ assembly of modular vascular repair devices by stepped cannulation while directing components of vascular repair devices into place, in and around the site of the aneurysm.  Thus, the stepped cannulation device of Parodi can be used to treat various aortic pathologies, including aortic aneurysms, penetrating atherosclerotic ulcers and dissections of, and proximate to, for instance, the celiac, superior mesenteric and renal arteries while significantly reducing the likelihood of complications and death (see Parodi, paragraph 0008).
	Regarding claim 16, as set forth supra, the combination discloses wherein an inner wall or an outer wall of the extension covering is provided with an extension support frame for supporting the extension covering (Figure 20 depicts the outer wall of 606 with an extension support frame 620 (i.e. stent)).  
	Regarding claim 19, as set forth supra, the combination discloses radiopaque markers.
	However, the combination does not disclose wherein the radiopaque markers are an annular developing support ring; or the radiopaque markers are spaced by a plurality of intervals radially.
	Parodi teaches wherein the radiopaque markers are an annular developing support ring; or the radiopaque markers are spaced by a plurality of intervals radially (Figures 18-19, item 402 “radiopaque markers”).
	It would have been obvious to a person having ordinary skill in the art to modify Mehta by providing wherein the radiopaque markers are an annular developing support ring; or the radiopaque markers are spaced by a plurality of intervals radially as taught by Parodi because placement of the vascular repair device can be aided by the use of radiopaque markers (see Parodi, paragraph 0072).  The radiopaque markers being spaced by a plurality of intervals radially will outline where the lumen is, and will subsequentially aid the practitioner in locating the lumen and properly positioning the stent-grafts when utilizing imaging methods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yashita Sharma can be reached on 51-270-5417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774